852 F.2d 1292
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lorenzo SHULER, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3014.
United States Court of Appeals, Federal Circuit.
June 7, 1988.

Before RICH, DAVIS and NIES, Circuit Judges.
PER CURIAM.

DECISION

1
This appeal is from the decision of the Merit Systems Protection Board (board), No. DC0831L8710330, which became final September 15, 1987, affirming the reconsideration decision of the Office of Personnel Management (OPM) disallowing Shuler's application for a disability retirement annuity as untimely.  We affirm.

OPINION

2
Shuler's claim for an annuity is made under 5 U.S.C. Sec. 8337(b) which expressly provides that such a claim must be made with OPM within one year after the employee is separated from the service by which he was employed.  It further provides that OPM may waive the time limit for an employee who was mentally incompetent at the time of separation or within one year thereafter.  Shuler admitted that he was not mentally incompetent at any relevant time.  It is undisputed that his application for the annuity was filed more than six years after his separation from the service.


3
After careful consideration of the oral argument of his counsel and the written arguments in his briefs, we have found no sufficient legal ground upon which to reverse the decision of the board affirming the OPM's denial of Shuler's claim to the annuity.  Our scope of review is strictly limited by 5 U.S.C. Sec. 7703(c).  Shuler's questioning of the validity of his separation from service in 1980 raises issues we are not empowered to consider on this appeal from the board.  The one-year limitation period therefore began to run in 1980 and bars his 1986 application for annuity.